Citation Nr: 0019195	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-07 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to waiver of recovery of charges for Department 
of Veterans Affairs (VA) inpatient medical care between March 
29 and April 1, 1993.









ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from September 1951 to 
August 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 decision by the Acting 
Chief, Medical Administrative Service, of the Department of 
Veterans Affairs Medical Center (VAMC) in Shreveport, 
Louisiana.


REMAND

In March 1993, the appellant, a nonservice-connected veteran, 
completed an "Application for Medical Benefits" for VA 
medical care and was determined to be a "Category A 
veteran" based on his reported net income of $18,000 
(employment wages earned by him and his wife) for the 
previous calendar year (1992).  He was subsequently admitted 
and treated on an inpatient basis at the Shreveport-VAMC 
between March 29 and April 1, 1993.

However, it was later disclosed by income verification 
matching in February 1995 that the appellant's actual income 
for 1992 was $26,363, an amount which exceeded the "Category 
A" threshold of $23,290.  He was accordingly deemed a 
"Category C veteran" and back billed for the inpatient 
services rendered from March 29 to April 1, 1993.  A bill for 
services dated April 18, 1995, indicated that the appellant 
owed a total of $706 for these services ($30 for hospital 
care per diem charges and $676 for other hospital care 
charges).

A request for waiver of the charges for VA medical care was 
filed by the appellant in May 1995.  He claimed that 
repayment of the charges would result in "extreme 
hardship."  His claim was denied by the Acting Chief of the 
Medical Administrative Service of the Shreveport-VAMC in 
April 1997.  This appeal followed.  During the pendency of 
the appeal, the appellant was granted a partial waiver of the 
charges in the amount of $200.10 by decision of the 
aforementioned VAMC's Chief, Fiscal Service, issued in 
November 1998.  However, there appears to be some confusion 
as to the total amount of the charges assessed to the 
appellant in that the partial waiver decision indicated that 
the amount owed was $800.39, which with the partial waiver 
reduced the total amount owed to $600.29.  In light of the 
fact that the bill for service sheet mentioned above reflects 
a total of $706 for the hospital charges, the Board finds 
that an accounting of the debt is warranted.

The Board notes further that pursuant to a Memorandum from 
the Secretary, dated June 1, 1995 and under VHA Directive 96-
016, dated February 29, 1996, VHA Fiscal Officers have 
authority to waive copayment debt, applying the provisions of 
38 C.F.R. § 1.900 et seq.  The statement of the case does not 
refer to the waiver regulations and this matter is referred 
for further development and readjudication as stipulated in 
this remand.

In view of the foregoing matters, this case is REMANDED for 
the following action:

1.  An audit of the indebtedness for the 
1993 hospital charges in question must be 
completed.  All sources from which 
information pertinent to the audit has 
been gleaned should be included in the 
audit report.  The appellant should be 
provided a copy of the audit report.

2.  The appellant should be requested to 
complete and submit a current Financial 
Status Report, (VA Form 4-5655).  In 
completing the report, the appellant is 
reminded to accurately report all income 
received and expenses paid on a monthly 
basis.

3.  Thereafter, the appellant's request 
for waiver of recovery of the 
indebtedness should be referred to an 
appropriate official at the VA medical 
facility for further disposition in 
accordance with the provisions of 
38 C.F.R. § 1.900 et seq., as noted 
above.  These provisions include 
consideration of waiver of the debt under 
the standard of "Equity and Good 
Conscience," see 38 C.F.R. § 1.965.  If 
the decision on the waiver claim remains 
adverse to the appellant, he should be 
furnished a supplemental statement of the 
case and afforded an appropriate time in 
which to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has herein remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

